DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 35, and species (d), SEQ ID NO:4 and NO:9, in the reply filed on 3/29/21 is acknowledged.
Claims 19-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.
Elected SEQ ID NOs: 4 and 9, in claims 15 and 18 respectively, were found free of the art.
Also, SEQ ID NOs: 3, 8, 10 and 11 which also are in claims 15 and 18 were found free of the art.
However, claims 15 and 18, directed to such sequences and sequences with 90% or more sequence identity to these sequences, are subject to double patenting rejections herein.
Priority
	The instant application, filed 10/26/2018 is a national stage entry of PCT/JP2017/016917, International Filing Date: 04/28/2017, which claims foreign priority to 2016-091201, filed 04/28/2016, and claims foreign priority to 2016-220741, filed 11/11/2016.

Information Disclosure Statement
The Examiner has considered the references provided in the 10/26/18, 12/12/18, 1/3/20 and 3/18/21 Information Disclosure Statements, and provides a signed and dated copy of each herewith.

Specification
The disclosure is objected to because of the following informalities: on page 2, line 11, “an” should be amended to “and”.  
on page 67, line 13, “2 hours” is stated. However, in the paragraph above this, it is stated that the culture solution was centrifuged twenty hours after addition of IPTG.  Clarification is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 17 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for the indefiniteness of the claims, each of which and collectively results in one of ordinary skill in the art being unable to reasonably determine the metes and bounds of what Applicants claim as their invention:
A. The claims are directed to “modified fibroin,” this found in the claim preambles and given weight. The specification, page 13 paragraph 16, states that the modified fibroin of the invention “is a protein including a domain sequence represented by Formula 1: [(A)nmotif-REP]m. In the modified fibroin, an amino acid sequence (N-terminal sequence and C-terminal sequence) may be further added to either or both of the N-terminal side and the C-terminal side of the domain sequence. The N-terminal sequence and the C-terminal sequence, although not limited thereto, are typically regions that do not have repetitions of amino acid motifs characteristic of fibroin and consist of amino acids of about 100 residues.”
Three paragraphs later is stated, “The term "domain sequence" as used herein refers to an amino acid sequence which produces a crystalline region (which typically corresponds to (A)n motif of an amino acid sequence) and an amorphous region (which typically corresponds to REP of an amino acid nmotif-REP]m. Here, the (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more. The REP represents an amino acid sequence consisting of 10 to 200 amino acid residues. m represents an integer of 8 to 300. A plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences. A plurality of REPs may be the same amino acid sequence or different amino acid sequences.”
Two paragraphs later is stated, “The modified fibroin according to one embodiment has an amino acid sequence whose domain sequence has a reduced content of glycine residues as compared to naturally occurring fibroin. The modified fibroin can be said to have an amino acid sequence equivalent to an amino acid sequence in which, at least, one or a plurality of glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin.”
Three and four paragraphs later are stated, 
“The modified fibroin according to the present embodiment may further have modifications of an amino acid sequence corresponding to substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues as compared to naturally occurring fibroin, in addition to the modification on the glycine residue in REP described above.” (This language is also found in claim 5, stated to be in addition to the substitution of one or a plurality of glycine residues in REP.)
“The modified fibroin according to the present embodiment can be obtained, for example, by substituting one or a plurality of glycine residues in REP with another amino acid residue, from the gene sequence of cloned naturally occurring fibroin. Further, for example, the modified fibroin according to the present embodiment can also be obtained by designing an amino acid sequence corresponding to substitution of one or a plurality of glycine residues in REP with another amino acid residue, from the amino acid sequence of naturally occurring fibroin, and chemically synthesizing a nucleic acid encoding the designed amino acid sequence. In any case, in addition to modification corresponding to substitution of one or a plurality of glycine residues in REP with another amino acid residue, from the amino acid sequence of naturally occurring fibroin, further modification of the amino acid sequence corresponding to substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues may be carried 
Based on the above and the intervening paragraphs, not reproduced, multiple changes, including “substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues as compared to naturally occurring fibroin” can be made – see claim 5 for example, and given that naturally occurring fibroin has a range of characteristic amino acid patterns that are repeated, which give such naturally occurring fibroins characteristic qualities such as strength and elasticity, it is unclear how many modifications, broadly allowed under the claims and as supported by the specification paragraphs above, may be made to deviate (modify from) a naturally occurring fibroin (there being thousands of these from the over 37000 spider species – per Hu et al., Cell. Mol. Life Sci. 63 (2006) 1986–1999, first paragraph of Introduction these having the ability to spin multiple task-specific silks, and from numerous moths, etc.) and still have sufficient fibroin-characteristic qualities, such as strength and elasticity, so as to be reasonably considered a “modified fibroin” rather than falling outside the boundaries of the claimed subject matter.
As but two examples of possible deviation from a naturally occurring fibroin that by claim-body-allowed substitutions can fall within the scope of the claim body limitations (i.e., excluding the preamble’s “modified fibroin”) of claim 1, ((A)4(P)10)8 as well as ((A)4(K)10)300 fall within claim 1.  This is because claim 1 is open-ended as to how extensive the substitutions with another amino acid for glycine can be, and per the specification other amino acids of REP can also be substituted. It would not reasonably be expected that these would have fibroin-characteristic qualities at least because the charge and shape properties of these polyproline and polylysine sections are dissimilar to spider REP regions that have high glycine content, and the boundary is unclear between a) these and numerous other sequences that can be envisioned to fall within the claim body limitations (based on the allowed modifications) that do not have sufficient similarity to a naturally occurring fibroin to maintain such qualities to be considered a modified fibroin, and b) those sequences that do some claim-body-allowed substitutions resulting in a polypeptide having sufficient similarity to and possessing fibroin qualities.

Further regarding this basis of lack of clarity as to the metes and bounds of what is claimed that remains a “modified fibroin,” claims 11 and 12 provide for reduced (A)n motifs, which as the Examiner reads these claims can include total removal of (A)n motifs. Given that (A)n motifs are recognized as the crystalline regions that confer strength to natural fibroins, it is unclear to what extent, starting with any natural fibroin that comprises (A)n motifs, these motifs can be deleted yet the resulting polypeptide still retains sufficient fibroin-like characteristics to still be considered a modified fibroin. 
The same issue about metes and bounds of modifications that result in a modified fibroin also applies to the open-ended modifications of dependent claims 2-10, 13 and 14.
B. Additionally, the boundary between the (A)n motif and the REP motif is unclear.
Applicant’s election of SEQ ID NO:4 (and 9, which simply adds a HIS tag sequence via a short linker) provides a good example of this lack of clarity.
Fibroins typically have a motif that has many alanines, and this region is considered to be the crystalline portion of the fibroin:

    PNG
    media_image1.png
    802
    624
    media_image1.png
    Greyscale

(from Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999)


Applicant when electing SEQ ID NO:4 stated “Applicant submits that claims 1-18 and 35 read on the above elected species.”

Below is single-letter representation of elected SEQ ID NO:4, with some annotations:

MGPGQQGPYGPGASAAAAAGQ.NGPGS.GQ.QGPGQ.SGQYGP.GQ.QGPGQ.QGPGS.SAAAAAGPGQ.YGPGQ.QGPSASAAAAAG.PGSGQ.QGPGA.SGQ.YGPGQ.QGPGQ.QGPGS.SAAAAAGQ.YGSGP.GQQGPYGSAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQQGPSASAAAAAGSGQQGPGQYGPYASAAAAAGQYGSGPGQQGPYGPGQSGSGQQGPGQQGPYASAAAAAGPGQQGPYGPGSSAAAAAGQYGYGPGQQGPYGPGASGQNGPGSGQYGPGQQGPGQSAAAAAGPGQQGPYGPGASAAAAAGQYGPGQQGPGQYGPGSSGPGQQGPYGPGSSAAAAAGQYGPGQQGPYGPGQSAAAAAGQYQQGPGQQGPYGPGASGPGQQGPYGPGASAAAAAGPGQYGPGQQGPSASAAAAAGQYGSGPGQYGPYGPGQSGPGSGQQGQGPYGPGASAAAAAGQYGPGQQGPYGPGQSAAAAAGPGSGQYGPGASGQNGPGSGQYGPGQQGPGQSAAAAAGQYQQGPGQQGPYGPGASAAAAAGQYGSGPGQQGPYGPGQSGSGQQGPGQQGPYASAAAAAGPGSGQQGPGAS

Choosing (A)n in this elected species to meet the 83% requirement appears to require lopping off end-serines/ alanine/serines to meet the 83% (these amino acids then become ‘part’ of REP, which per above allows substitutions, additions, deletions as does (A)n). If one were to include the serines in the respective (A)n motif, which is not unreasonable given Figure 5 of Gosline, then claim 1’s and claim 4’s at least 83% is not met, for this the elected species.  So the metes and bounds of each (A)n and each REP are not even clear based upon the elected species.
Accordingly, for each of the bases above, the metes and bounds of claims 1-14, 16, 17 and 35 are unclear, and these claims are rejected as indefinite.
C. The claims are based upon modifications “as compared to naturally occurring fibroin,” e.g., claim 1 lines 5-6. However, it is known that naturally occurring fibroin’s sequence varies not only from species to species, but due to changes in diet, see Introduction and Table 2 of Blamires et al., PLoS ONE, February 2012, Volume 7, Issue 2, e31626, 9 pages. Thus, it is unclear how the metes and bounds of what is claimed, based upon modifications “as compared to naturally occurring fibroin” can be determined given that under some dietary conditions at least some spiders are known to produce fibroin with altered percentages of major amino acids of fibroin. Further, additionally, McDougall et al., PLOS ONE | DOI:10.1371/journal.pone.0159128 July 14, 2016, 18 pages, Introduction, teaches similarities of 
D. Regarding claim 4 particularly, the metes and bounds of what falls within the claimed subject matter, where z/w is 50.9% or more, is unclear.  This is for the following reasons:
1. First, it is unclear whether an XGXGX region in a REP motif is not considered, is subtracted so removed from the calculation of z/w.
Paragraph 34 from page 21 is as follows:

    PNG
    media_image2.png
    771
    718
    media_image2.png
    Greyscale

Considering Applicant’s elected SEQ ID NO:4:
MGPGQQGPYGPGASAAAAAGQ.NGPGS.GQ.QGPGQ.SGQYGP.GQ.QGPGQ.QGPGS.SAAAAAGPGQ.YGPGQ.QGPSASAAAAAG.PGSGQ.QGPGA.SGQ.YGPGQ.QGPGQ.QGPGS.SAAAAAGQ.YGSGP.GQQGPYGSAAAAAGPGSGQYGQGPYGPGASGPGQYGPGQQGPSASAAAAAGSGQQGPGQYGPYASAAAAAGQYGSGPGQQGPYGPGQSGSGQQGPGQQGPYASAAAAAGPGQQGPYGPGSSAAAAAGQYGYGPGQQGPYGPGASGQNGPGSGQYGPGQQGPGQSAAAAAGPGQQGPYGPGASAAAAAGQYGPGQQGPGQYGPGSSGPGQQGPYGPGSSAAAAAGQYGPGQQGPYGPGQSAAAAAGQYQQGPGQQGPYGPGASGPGQQGPYGPGASAAAAAGPGQYGPGQQGPSASAAAAAGQYGSGPGQYGPYGPGQSGPGSGQQGQGPYGPGASAAAAAGQYGPGQQGPYGPGQSAAAAAGPGSGQYGPGASGQNGPGSGQYGPGQQGPGQSAAAAAGQYQQGPGQQGPYGPGASAAAAAGQYGSGPGQQGPYGPGQSGSGQQGPGQQGPYASAAAAAGPGSGQQGPGAS

on the first line after the AAAAA the NGPGS, the AGPTGQ, the QGPGQ and the QGPGS (the latter if the S is not part of (A)n) should be excluded from the calculation according to paragraph 34.   Doing so here and in other REP sections would not yield a z/w 50.9% or more, yet Applicant states that the elected SEQ ID NO:4 reads on claim 4.

2.  Regarding claim 4’s use of the term “the amino acid sequence” in line 2, it is unclear whether this includes any amino acids to the N-terminal of the domain sequence, such as are found in natural fibroins, or only refers to the amino acids of the domain sequence subject to the claimed exclusion.  The example in the specification, para. 34, page 21, does not consider this.  Similarly, on lines 3 and 5 it is unclear whether “sequence” refers only to the domain sequence.
3.  Also regarding claim 4, the significance of the phrase “from the domain sequence” in lines 6 and 9 is unclear: it appears “excluding the sequence … to the C-terminal of the domain sequence” already indicates exclusion of the (A)n motif’s amino acids located at the C-terminal of the domain sequence.  Further in this regard, given the limited single example of para. 34, it is unclear if there were a sequence including a REP motif following the most C-terminal (A)n, whether both that most C-terminal (A)n and that most C-terminal REP motif would be excluded from the calculations of z and w.
E. Regarding claims 9 and 10, it is unclear whether the therein-referred-to “another amino acid” refers to the “another amino acid” found in line 3 of claim 5, or refers to the “another amino acid” in line 5 of claim 8.
F. Regarding claim 14, it is unclear whether during the sequential comparison process that obtains x/y whether a particular REP, when compared to an adjacent REP to both sides, and when the ratio of the number of amino acid residues in both comparisons is 2 to 3.5, that this is counted for two x values, versus maintaining a stricter algorithm that would be strictly sequential and only count the comparison once.
Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, 17 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making the modified fibroins of SEQ ID NOs: 6-10 and 11, and related sequences lacking HIS tags/linkers, does not reasonably provide enablement for the scope of polypeptides encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The reproduction of specification paragraphs above are incorporated into this section.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  Among the factors enumerated in Wands are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.  The factors most relevant to this rejection are the breadth of the possible modifications encompassed by the claims, the amount of direction or guidance provided, the lack of sufficient working examples, the relative skill and predictability in the art and the quantity of experimentation required to enable one of skill in the art to practice the claimed invention.
1. The nature of the invention and 2. the breadth of the claims:
The nature of the invention relates to modifying naturally occurring fibroins to a degree that still results in a “modified fibroin” – this interpreted to require sufficient fibroin characteristics so as to be still considered a fibroin-like polypeptide.

This rejection interfaces with the above indefiniteness rejection at least because it is unclear how many modifications – substitutions, additions, deletions, can be made within the scope of the claims such that the resulting polypeptide has sufficient fibroin-like characteristics to be a “modified fibroin.”
3. The amount of direction or guidance provided:
In addition to the specification paragraphs reproduced above, and incorporated into this section, the specification broadly teaches that modifications have resulted in increased productivity while maintaining the strength and elongation of fibroin, see page 4 para. 10. In subsequent paragraphs claim limitations are repeated, through page 9, line 7 for modified fibroin claims.
See also page 2, para. 5, teaches known modifications to fibroins, these being substitutions of one fibroin motif with another fibroin motif to alter fibroin properties, e.g., to decrease elongation but increase tensile strength.
At page 12, para 13, it is asserted that substitution of one G in the GGX motif and GPGXX motif with another amino acid “does not affect the elongation of the fibroin fiber by leaving the other G remaining, and additionally the amount of production in the recombinant protein production system can be significantly improved.” The Examiner has not found guidance as to how many “other G” amino acids need to remain to achieve such result, and the claims allow for extensive substitutions, e.g., see claims 1-3, which are open-ended as to the extent of reducing/substituting glycines.
At page 23, line 26 though page 24, line 4, the specification states that the various embodiments regarding modifications, of reduction of glycine content, and reduction of content of (A)n motif, “can be arbitrarily combined.” The modifications in the claims as to (A)n motif modifications, see claims 11-13, also are open-ended as to the extent of allowed reductions of (A)n motifs. This is notwithstanding the 
Overall, the limits on the extent of the modifications that are allowed under the claims, in the claim bodies, are broad, and there is no direction or guidance in the specification that instructs what combinations of such allowed modifications result in “modified fibroin” rather than a polypeptide so extensively modified from a naturally occurring fibroin that it 1) lacks sufficient fibroin-like characteristics to be a “modified fibroin,” and/or 2) lack that disclosed feature of increased productivity.
4. The lack of sufficient working examples commensurate with the scope of possible modifications:
The production amount, stress, toughness and elongation results in Table 8, page 70, are for a limited number of sequences: PRT313 (Comparative Example 1, SEQ ID NO:6), PRT399 (Reference Example 1, SEQ ID NO:7), PRT380 (Example 1, SEQ ID NO:8), PRT410 (Example 2, SEQ ID NO:9), and PRT468 (Example 3, SEQ ID NO:11).  Examples 1-3 show higher productivity than Comparative Example 1 and also than Reference Example 1, the latter not showing stress, toughness nor elongation results.  Each of these is a single sequence having a single combination of sequence modifications, such as a single reduced content of glycine and/or a single reduced content of (A)n motifs. PRT380 and PRT410 also are compared in Table 9, page 71, for the spun yarn of these proteins.
There are no working examples commensurate with the scope of possible modifications encompassed by the claims.
5. The relative skill and predictability in the art:
The level of skill and knowledge in the art, although high, is such that numerous and wide-ranging substitutions of critical amino acids and/or entire motifs of highly conserved fibroin sequences is not predictable across the range of possible substitutions. 
Given this and the factors considered above, there is a lack of predictability across the breadth of the claimed subject matter.
6. The quantity of experimentation
As apparent from the above factors, there is neither sufficient guidance nor sufficient representation by examples of the scope of possible modifications encompassed by the claims.

In conclusion, particularly considering the breadth of the claims, the state of the art, and the limited guidance and examples, one of ordinary skill in the art would be burdened with undue experimentation to make the invention.  

Claims 1-14, 16, 17 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is based on the following analysis:
1. A determination as to what the claim as a whole covers.
Claim 1 is directed to a modified fibroin that comprises a reduced content of glycine residues in the REP part of the Formula 1 domain sequence representation [(A)n motif-REP]m as compared to naturally occurring fibroin. There are over 37000 species of spiders, each producing multiple types of silk fibers comprising fibroins, these all naturally occurring, see Hu et al., Cell. Mol. Life Sci. 63 (2006) 1986–1999, first paragraph of Introduction these having the ability to spin multiple task-specific silks).  There are also moths that produce fibroins, and it also is known that fibroins of aquatic spiders have a different, hydrophobic amino acid motif, Correa-Garwhal, Scientific Reports | (2019) 9:13656. For all of these, per claim 1 there is no limit on the number glycines that may be removed, nor knowledge in the art nor from the application as filed (see below) of at what amount (and/or arrangement) of glycine reduction from any of the naturally occurring fibroins the resultant polypeptide is no longer considered a ‘modified fibroin’ because it no longer possesses sufficient fibroin characteristics (see above rejections).
2. A review of support in the application as filed and/or knowledge in the art.
The specification provides data on four modified fibroins on pages 31-36, and data on their properties on pages 70-72. Elsewhere multiple statements are made regarding this and other 
The broad statements and formulae of the specification define a large genus, however there is no reasonable basis to know what range of modifications result in obtaining a modified fibroin.
Further, while many spider fibroin motifs are known, these are from a limited number of species, and the Examiner is not aware of teachings in the art that would provide missing information nor guide a skilled artisan to select glycine reduction modifications to a representative number of diverse naturally occurring fibroins that would demonstrate possession of the claimed genus.
3. Factors analyzed to determine possession of the invention.
a) Actual reduction to practice: as stated above, there is actual reduction to practice for four modified fibroin polypeptides (not including the sequences additionally having His tags/linkers attached).
b) whether the invention is complete as evidenced by reduction to drawings or structural or chemical formulas of sufficient detail, including setting forth correlations between structure (modifications) and function (still being a modified fibroin). There are only broad statements and no teachings of the limits of glycine reduction to obtain modified fibroin from a number of diverse fibroins that represent the genus.
Based on the above factors and considerations, Applicant was not in possession of the invention of claim 1, nor of claims depending from claim 1. 
Additionally, in that dependent claims 2, 3, 4, 5, 8, 9, 10, 11, 12, 13, and 14 set forth additional types and/or levels of modifications, the latter being open-ranged at one end, given the range of the naturally occurring fibroins from which these claimed modified fibroins are based and the lack of support and knowledge of how extensively such modification combinations can be pursued and still result in a modified fibroin versus a polypeptide not having sufficient fibroin characteristics, these dependent claims are separately found to lack sufficient support in the application as filed for Applicant to be in possession of such claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-8 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/020916, Lewis et al., published 3/13/03 (Lewis).
Claim 1 is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m,
wherein the domain sequence has an amino acid sequence having a reduced content of glycine residues equivalent to an amino acid sequence in which, at least, one or a plurality of the glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin;
wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid 

The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence based upon removing one or more glycine residues from a non-crystalline/amorphous region - designated by REP in claim 1, from any of the naturally occurring fibroin polypeptides, and otherwise meeting the stated requirements regarding (A)n, REP and m, wherein the resulting polypeptide sequence maintains at least some fibroin strength, elongation and/or durability characteristics.
Lewis, page 51, lines 9-11, also teaches that the “tensile strength of a very elastic flagelliform silk can be increased by replacing some of the (GPGXX) units with (A)n regions. See also lines 11-16. This also meets the limitations of claim 1 when between 4 and 20 consecutive alanines result, which is within what is taught and suggested by Lewis to increase tensile strength in this paragraph.	
Replacing any number of (GPGXX) units of a natural fibroin REP domain with alanines results in a modified spider fibroin in which:
1. there is a domain sequence represented by Formula 1: [(A)n motif-REP]m, for the first two sequences m=10, meeting m represents an integer of 8 to 300;
2. wherein the domain sequence has an amino acid sequence having a reduced content of glycine residues equivalent to an amino acid sequence in which, at least, one or a plurality of the glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin, this clearly being met by Lewis’ teaching to substitute (GPGXX) with (A)n; 
3. wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, this met at least by the first sequence having a terminal AAAAA, and which would additionally be met by any noted substitution of (GPGXX) with (A)n where the n is 4 to 20, and
4. REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, this being met at least by the first sequence above where the substitutions of (GA)n with (A)n results in at least 10 remaining amino acids in REP.

	Accordingly, the modified fibroin of claim 1 would have been obvious simply by following the above-noted modification taught above by Lewis to one of the exemplified natural fibroins, the latter having other standard features of fibroin, e.g., repeated segments, which is claimed.
Claim 35, directed to a product comprising the modified fibroin according to claim 1 and selected from the group consisting of a fiber, a yarn, a filament, a film, a foam, a sphere, a nanofibril, a hydrogel, a resin and an equivalent thereof, would have been obvious over Lewis’ teaching on page 51, lines 24-30, which state:

    PNG
    media_image3.png
    374
    1292
    media_image3.png
    Greyscale

Lewis’ fabric is a species of or comprises the claimed fiber and yarn, as is Lewis’ rope.
Claim 2, directed to the modified fibroin according to claim 1, wherein the domain sequence has an amino acid sequence equivalent to an amino acid sequence in which, at least, in at least one motif sequence selected from GGX and GPGXX (where X represents an amino acid residue other than glycine) in REP, one glycine residue in one or a plurality of the motif sequences is substituted with another amino acid residue, as compared to the naturally occurring fibroin, also would have been obvious based on the modification noted above for flagelliform fibroin applied to claim 1.
Claim 3, directed to the modified fibroin according to claim 2, wherein the ratio of the motif sequence having the substitution of a glycine residue with another amino acid residue is 10% or more with respect to the entire motif sequence, would have been obvious based on a motivation to obtain a very high tensile strength modified fibroin from a flagelliform natural fibroin. Replacing 5 units where there are 50 such units would result in the 10% limitation.  This is merely an extension of the specific teachings 
Accordingly, claim 3 would have been obvious.
Claim 4, independent from claim 1, is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m,
wherein z/w is 50.9% or more in the case where the total number of amino acid residues in the amino acid sequence consisting of XGX (where X represents an amino acid residue other than glycine) contained in all REPs in the sequence excluding the sequence from the (A)n motif located at the most C-terminal side to the C-terminal of the domain sequence from the domain sequence is defined as z, and the total number of amino acid residues in the sequence excluding the sequence from the (A)n motif located at the most C-terminal side to the C-terminal of the domain sequence from the domain sequence is defined as w;
wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences.
z/w represents the ratio of XGXs in all REPs to the total number of amino acid residues in the sequence (subject to the claim’s noted exclusions).  So at least 50.9% of the latter/denominator - the total number of amino acid residues in the sequence (subject to the claim’s noted exclusions), need to be XGXs to meet this claim limitation.
Applicant’s Figure 1 summarizes Applicant’s search of natural fibroin sequences and depicts the frequency of occurrence among those sequences for z/w percentages, see also page 21, paragraph 35 starting on line 19 through page 22, line 5, the last sentence stating, “As is apparent from FIG.1, z/w in 
Lewis, page 50 line 30 through page 51 line 8, teaches modifications to create a fiber (so comprising a modified fibroin) with high tensile strength and greater elasticity than major ampullate silk. To do this, the number of (GPGXX) regions is increased.  Among the non-limiting examples of such modification is increasing to 10-12, or to 25-30 such regions.
Four consecutive (GPGXX) regions comprises four XGX regions, underlined as follows: GPGXGPGXXGPGXXGPGXX. The Examiner notes that contrary to the representation of XGX as a motif, Lewis teaches “Stable repeats for MaSp1 are An, GA and GGX, and for MaSp2 are GPG(X)n and An,” page 45, lines 10-11.
Making the increasing (GPGXX) regions modification set forth by Lewis to a naturally occurring major ampullate silk sequence thus would increase the z/w ratio, and when selecting any of the natural fibroins represented toward or at the 50.86% value of Fig. 1 for such modifications, these included among those considered in the art for modification to improve fibroin qualities, would result in exceeding the 50.9% z/w claim limitation. Accordingly, given the strong motivation to improve fibroin qualities, here to obtain high tensile strength and greater elasticity, claim 4 would have been obvious.
Claim 5, wherein the fibroin has, in addition to an amino acid sequence corresponding to substitution of one or a plurality of glycine residues in REP with another amino acid residue, an amino acid sequence corresponding to substitution, deletion, insertion and/or addition of one or a plurality of amino acid residues, as compared to naturally occurring fibroin, would have been obvious because Lewis’ approach of replacing some of the (GPGXX) units with (A)n units to increase tensile strength of very elastic flagelliform silk (fibroin), page 51, lines 9-11, would replace the prolines and the XXs with AAs in addition to substituting a plurality of the glycine residues in REP with As, and also because Lewis’ approach applied to minor ampullate silk (fibroin), page 50, lines 19-23, replacing (GA)n regions with (A)n regions, also would achieve both reduction of glycines for alanines and replacement of Xs with alanines.
Claim 6, the modified fibroin according to claim 5, wherein the naturally occurring fibroin is a fibroin derived from an insect or a spider, would have been obvious because Lewis’ approaches, including the ones applied to claim 5, are taught for spider fibroin.

Claim 8, the modified fibroin according to claim 5, wherein the domain sequence has an amino acid sequence equivalent to an amino acid sequence in which, at least, in at least one motif sequence selected from GGX and GPGXX (where X represents an amino acid residue other than glycine) in REP, one glycine residue in one or a plurality of the motif sequences is substituted with another amino acid residue, as compared to the naturally occurring fibroin, and wherein the ratio of the motif sequence having the substitution of a glycine residue with another amino acid residue is 10% or more with respect to the entire motif sequence, would have been obvious because Lewis teaches such modifications to improve fibroin qualities, particularly see Lewis page 51, lines 9-23, teaching increasing replacements of (GPGXX) units, specifically with (A)n regions, resulting in increased tensile strength of elastic flagelliform silk (fibroin), and meeting the claimed 10% or more substitution of glycine residues would merely have been a matter of routine optimization given Lewis’ teachings, suggestions and associated motivations to improve tensile strength of a known elastic fibroin.  
Therefore, the differences in the prior art were encompassed in known variations or in principal known in the prior art as set forth by Lewis. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the Examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).


2. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 03/020916, Lewis et al., published 3/13/03 (Lewis), as applied to claims 1 and 8 above, in view of Gosline et al., The Journal of Experimental Biology 202, 3295–3303 (1999) (Gosline).

Claim 9, the modified fibroin according to claim 8, wherein the another amino acid residue is an amino acid residue selected from the group consisting of a glutamine (Q) residue, a valine (V) residue, a leucine (L) residue, an isoleucine (I) residue, a methionine (M) residue, a proline (P) residue, a phenylalanine (F) residue, a tryptophan (W) residue, an asparagine (N) residue, a serine (S) residue, a lysine (K) residue and a glutamic acid (E) residue, would have been obvious because Gosline teaches that (A)n regions include serine residues, see Fig. 5 reproduced above, so replacing with (A)n per Lewis would have included within its scope known (A)n regions that include serine.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the method and compositions of Lewis, replacing (GPGXX) units specifically with (A)n regions toward increasing tensile strength of elastic flagelliform silk (fibroin), with use of serine residues in (A)n regions because the latter was clearly taught by Gosline as among naturally occurring variations of (A)n regions.  There is a likelihood of success of combining Lewis with Gosline because both are directed to characteristics of fibroin polypeptides.



3.	Claims 1-14 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113592, Bausch et al., published 9/22/2011, Assignee Amsilk (Amsilk, provided in 10/26/2018 IDS and cited in corresponding IPRP).
Claim 1 is directed to a modified fibroin, comprising:
a domain sequence represented by Formula 1: [(A)n motif-REP]m,
wherein the domain sequence has an amino acid sequence having a reduced content of glycine residues equivalent to an amino acid sequence in which, at least, one or a plurality of the glycine residues in REP is substituted with another amino acid residue, as compared to naturally occurring fibroin;
wherein in Formula 1, (A)n motif represents an amino acid sequence consisting of 4 to 20 amino acid residues and the number of alanine residues relative to the total number of amino acid residues in the (A)n motif is 83% or more, REP represents an amino acid sequence consisting of 10 to 200 amino acid residues, m represents an integer of 8 to 300, a plurality of (A)n motifs may be the same amino acid sequence or different amino acid sequences, and a plurality of REPs may be the same amino acid sequence or different amino acid sequences.

The broadest reasonable interpretation is that the claim encompasses any polypeptide sequence based upon removing one or more glycine residues from a non-crystalline/amorphous region - designated 
Amsilk teaches iteratively combining sequences known to possess properties such as strength, e.g., polyalanine units, with sequences including those from arthropods that are elastomeric, page 12 line 13 to page 13, line 19. Whereas Amsilk teaches inclusion of GPGXX and GGX, see page 12 lines 1-8, other motifs, such as GGRPSDTYG (SEQ ID NO: 18) and GGRPSSSYG (SEQ ID NO: 19) and GPGQQ (SEQ ID NO: 4), also are included for combined iterative sequences embodiments as is clear from these noted sections.
Because the inclusion of GGRPSDTYG (SEQ ID NO: 18), GGRPSSSYG (SEQ ID NO: 19) or GPGQQ (SEQ ID NO: 4) would decrease the glycine content relative to a naturally occurring fibroin that comprises sequential GGX units, and because Amsilk teaches such combinations to include (A)n units that meet claim 1’s 83% or more, e.g., SEQ ID NOs.: 13, 15, and because Amsilk clearly teaches repetitive units that overlap with the claimed m of 8 to 300, see page 14 line 30 to page 15 line 3, this also explicitly including SEQ ID NOs:18 or 19, claim 1 would have been obvious.
This also makes obvious claim 2 based on the same analysis of substitution of the GGX units applied to claim 1.
Additionally as to claims 1 and 2, as set forth in the corresponding IPRP, the repeating units in Amsilk include amino acid sequences (GSSAAAAAAAASGPGGYGPENQGPSGPGGYGPGGP, SEQ ID NO:21, see page 17 lines 9-11) that correspond to the replacement, in at least one motif sequence selected from GGX and GPGXX, of one glycine residue in at least one or a plurality of the motif sequences with another amino acid residue, or include amino acid sequences (GPGQQGPGQQGPGQQGPGQQ, SEQ ID NO:22, page 17, lines 12-13) in which the total amino acid sequence of an amino acid sequence comprising XGX in one repeating unit constitutes 90% or more of the total number of amino acid residues in the repeating unit.                                   
The paragraph immediately above also makes obvious claim 3, where the ratio of the motif sequence having the substitution is 10% or more, given that instead of GGX in SEQ ID NO:22 there are multiple XGXs, reducing by substitution/replacing the number of glycines in excess of 10%.

Claim 5, depending from claim 1 and directed to an additional substitution, deletion, insertion and/or addition of one or a plurality of amino acids, as compared to naturally occurring fibroin, would have been obvious over the above-referenced combined sequences that include SEQ ID NO:22, as well as based on Amsilk’s broader teachings of substitutions, see page 16, last two lines referring to variants of listed sequences, and page 20 line 32 to page 21, line 26.
Amsilk abundantly teaches spider silk repetitive units to include amino acid sequences of spider major and minor ampullate polypeptides, page 11 lines 10-14, and given the noted teachings of modifying, see rejection of claim 5, and the use of other repetitive units that are not based on these major and minor ampullate polypeptides when making spider silk polypeptides according to Amsilk e.g., SEQ ID NO:22, claims 6 and 7 would have been obvious.
Claim 8 is rejected as obvious based on the rationale regarding SEQ ID NO:22 applied above to claim 4, noting that use of that sequence to replace iterative GGXs results in substitution in excess of 10% with respect to the entire motif sequence.
Claims 9 and 10 also would have been obvious in view of the use of SEQ ID NO:22, the another amino acid being glutamine, Q.
Amsilk, page 13, lines 4-19, teaches alternative silk polypeptides that can include as few as one and as many as 6, or 25, repetitive units of polyalanine, e.g., SEQ ID NOs:12-17. As such, the reduced (A)n units/motifs of claims 11-13 would have been well within the teachings and embodiments of Amsilk, and rendered obvious thereby.
Claim 14, as understood, is directed to a modified fibroin meeting the limitations of claims 1 and 11 from which it depends, additionally wherein there is variation between adjacent REPs such that for at least 20% of such adjacent REPs, sequentially compared from the N-terminal side to the C-terminal side, there is a size disparity such that the larger REP sequence is between 2 and 3.5 times the size (based 
Given at least the close 1.8 to 2.0 and the use of SEQ ID NO:4 with either SEQ ID NO:18 or 19, and one or more of the polyalanine sequences, claim 14 would have been obvious as readily envisioned among the genus alternatives of page 15, lines 4-17.
Claim 35, directed to a product comprising the modified fibroin according to claim 1 and selected from the group consisting of a fiber, a yarn, a filament, a film, a foam, a sphere, a nanofibril, a hydrogel, a resin and an equivalent thereof, would have been obvious over Amsilk’s teaching on page 41, lines 27-31, which teaches that thread (equivalent to a yarn or a filament) as well as woven fabric , and use of fibre or thread are among uses of the invention.  Examples 2 and 3 teach fiber production from systems including spider silk protein.  Accordingly, using Amsilk’s fibroin-based combinations as set forth above to make a fiber, a yarn, or a filament would have been obvious, so claim 35 would have been obvious.
Therefore, the differences in the prior art were encompassed in known variations or in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

 
s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113592, Bausch et al., published 9/22/2011, Assignee Amsilk (Amsilk, provided in 10/26/2018 IDS and cited in corresponding IPRP), as applied to claim 1 above, and further in view of Spriestersbach et al., Purification of His-tagged Proteins, Methods in Enzymology, Chapter 1, 2015, 15 pages (Spriestersbach) and GenBank: ABM88724.1, N-terminal tag, partial [Expression vector pNIC28-Bsa4], 2011, 2 pages (ABM).
Amsilk is applied to claim 1 as above.
Claim 16 is directed to the modified fibroin according to claim 1, further comprising a tag sequence at either or both of the N-terminal and the C-terminal.
While Amsilk generally teaches recombinant production of silk polypeptides, see for instance page 7 lines 3-18, including that it is free or substantially free from cellular material, Amsilk does not detail how this is done. 
In contrast, Spriestersbach teaches that His-tagged proteins can be purified by a single-step affinity chromatography, Abstract, and that a His tag, which contains six or more consecutive histidine residues, is one of the most commonly used fusion tags for recombinant protein expression and purification, Theory, page 1.
However, although providing a method for such His tag purification, Spriestersbach does not specify that the tag sequence is at either or both of the N-terminal and the C-terminal.
ABM exemplifies a His tag with linker sequence, suited to be placed at the N-terminus of a protein to be produced/encoded by an expression vector, see Title and Definition.
Accordingly, based on Spriestersbach it would have been obvious to one of ordinary skill in the art to add a tag sequence, such as a His tag based on the common use of these to purify such recombinant proteins, to any of the silk polypeptides (modified fibroins) of Amsilk, because such His tags were commonly used to aid in purification, and it would have been obvious to attach such tag to the N-terminus because this is taught as a common approach by ABM.
There would have been a reasonable expectation of success given the fundamental underlying affinity chemistry involved with His tags for polypeptides, as set forth by Spriestersbach.
Therefore claim 16 would have been obvious to one of ordinary skill in the art.

SEQ ID NO:5 is MHHHHHHSSGSS.
ABM teaches the following sequence: mhhhhhhssg vdlgtenlyf qs, which is teaches includes a tobacco etch virus protease cleavage site, see Title.
When designing a recombinant protein that does not require a tobacco etch virus protease cleavage site, and for which purification such as by His tag is desired, it would have been obvious to modify the sequence of ABM to retain the His tag and may also include an ssg or similar linker. Accordingly, because ABM teaches a tag sequence that includes an amino acid sequence set forth in SEQ ID NO:5, specifically MHHHHHHSSG, claim 17 would have been obvious.
The Examiner notes that if Applicant wishes to explicitly claim that the tag sequence must comprise the full sequence of SEQ ID NO:5 in claim 17, amendment of “an” to “the” before “amino acid sequence” would be needed.

5. 	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/113592, Bausch et al., published 9/22/2011, Assignee Amsilk (Amsilk, provided in 10/26/2018 IDS and cited in corresponding IPRP), as applied to claim 1 above, and further in view of US 2014/0245923, Sugahara et al., Assignee Spiber, published 9/4/14 (Sugahara).
Amsilk is applied to claim 1 as above.
Claim 16 is directed to the modified fibroin according to claim 1, further comprising a tag sequence at either or both of the N-terminal and the C-terminal.
While Amsilk generally teaches recombinant production of silk polypeptides, see for instance page 7 lines 3-18, including that it is free or substantially free from cellular material, Amsilk does not detail how this is done. 
In contrast, Sugahara, SEQ ID NOs: 5 and 17, teaches a His-tag sequence identical to that of instant SEQ ID NO:5, either attached to a start codon or to a modified fibroin identified as Recombinant spider silk protein MaSp2_N.  In the latter form, SEQ ID NO:17, the His tag with linker is attached to the N-terminal of the protein.

There would have been a reasonable expectation of success when combining these components given the use of the same His-tag sequence by Sugahara for purification of a recombinant spider silk (fibroin) protein, the latter having structural characteristics expected to be similar to at least some of the modified fibroins of instant claim 1.
Accordingly, both claims 16 and 17 would have been obvious.

Double Patenting
1. STATUTORY
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11 and 15-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10 and 14-17 of copending Application No. 16/096818 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. Please note that when collectively comparing the limitations of instant claims 11 and 1, from which claim 11 directly depends, with the limitations of reference application claims 
Claim 11 is directed to the same invention as that of claim 10 of commonly assigned 16/096818, and as stated above claims 15-18 are directed to sequences identically claimed in claims 14-17 of the reference application. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

2. NON-STATUTORY
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of copending Application No. 16/096818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10, although also requiring reduced alanine by depending from claim 1, is a subgenus of instant claim 1, this being generic to reference application claim 10, so anticipates claim 1 in accordance with In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993), see MPEP 804 B. 1.  Instant claim 2 and reference application claim 11 claim body limitations are identically worded; instant claim 3 as a genus encompasses the narrower subgenus limitation of reference application 12; and instant claim 4’s z/w >=56.9% would have been immediately envisaged and encompassed by reference application claim 13’s  z/w >=30%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-7, 11-14 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/096818 (reference application).

Claim 5’s additional modifications, depending from claim 1’s reduced glycine in REP, would have been obvious when considering reference claim 5’s same modification language however depending back to its claim 1, which was directed to reduce (A)n motifs, this latter limitation being found in instant claim 11, whereas in the reference application the reduced glycine basic limitation was found in its claim 10. Considering the sum of these respective claims, both leading to multiple combinations that include both reduced glycine and reduced (A)n motifs, making the further modifications of instant claim 5 would have been obvious at any point in the series of combinations.
Instant claims 6 and 7 are identically worded in both the instant and the reference application, and the instant claims 6 and 7 would have been obvious because one skilled in the art could at once envision making the particular changes to such source materials in view of the sum of reference application’s claims 1, 5, and 10.
Similarly, instant claims 11-14 read on reference application claims 1-4, 8 and 9, however because instant claims 11-14 additionally including reduced glycine, they represent subgenera of the broader reference application claims 1-4. However, considering the later combinations of reference application, including claim 10 introducing reduced glycine limitation to its claim 1, instant claims 11-14 would have been among readily understood alternative combinations, and obvious.
Instant claim 35 has the same limitation wording as reference application claim 34, and would have been obvious because any of the modified fibroins of the instant application would have been considered for use in the same products listed in reference application claim 34.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658



/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658